Citation Nr: 1817337	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A-L Evans, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  The Veteran died in November 1995.  The appellant is the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2016 and June 2017, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant appeared at a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's claim for death benefits, to include claims for DIC, accrued benefits and death pension, was received in September 2010.  Subsequent to the denial of these claims in October 2010, the appellant submitted a notice of disagreement which indicated that she had become disabled after breaking her back in a motor vehicle accident when she was 17 years old.  The appellant noted that she had filed for Social Security Administration (SSA) benefits due to her back injury.  She also noted receiving treatment from Riverside Community Hospital after the accident.  

A review of the claims file does not show that the SSA records or hospital treatment records have been obtained.  As it is unclear if the appellant, at the time of the accident, would be considered a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 under 38 C.F.R. § 3.356(a), a remand for the SSA and medical records is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the SSA and request copies of records pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered (favorable or unfavorable) and the records upon which such decision was based.

2.  Ask the appellant to provide or authorize the release of records from medical care providers, to include records Riverside Community Hospital dated between April 1990 and July 1990, who have treated her for the physical disability that has caused the claimed incapacity.

3.  Then, review the record and re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




